NO. 07-07-0020-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                   AUGUST 8, 2007
                           ______________________________

                               IN THE MATTER OF A. B.
                         _________________________________

             FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY

                            SITTING AS A JUVENILE COURT

      NO. 2006-762,211; HONORABLE MELISSA JO MCNAMARA, PRESIDING
                      _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Appellant, A. B., a juvenile, appeals from an order of adjudication and disposition

finding that he had engaged in delinquent conduct and committing him to the Texas Youth

Commission. A. B.’s appointed counsel has filed a motion to withdraw as counsel and a

brief in support of that motion. We grant counsel’s motion to withdraw and affirm.


       A. B. was charged with engaging in delinquent conduct based on his aggravated

assault on a public servant. A. B. pled true to the charge and waived his right to a jury trial.

The trial court accepted A. B.’s plea and found that he had engaged in delinquent conduct.
After holding a disposition hearing, the trial court committed A. B. to the Texas Youth

Commission for an indeterminate sentence not to exceed his 21st birthday.


       A. B.’s counsel has filed a motion to withdraw and a brief in support thereof which

states that counsel has carefully reviewed the record and listened to the recording of the

hearing and is of the opinion that the record reflects no reversible error upon which an

appeal can arguably be predicated. See Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998)

(applying the Anders procedure to juvenile proceedings). Counsel thus concludes that the

appeal is frivolous.


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to A. B. and his legal guardian and parent appropriately

advising them of their right to review the record and of the parent’s right to file a pro se

response to counsel’s motion and brief. No response has been filed.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


       Having considered the merits and finding no reversible error, we grant appellate

counsel’s motion to withdraw and affirm the trial court’s order.


                                          Mackey K. Hancock
                                               Justice

                                             2